CCA 38422. Notice is hereby given that a certificate for review of the decision of the United States Air Force Court of Criminal Appeals was filed under Rule 22 this date on the following issues:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS (AFC-CA) COMMITTED LEGAL ERROR BY APPLYING AN ERRONEOUS DEFINITION OF FORCE TO APPELLEE’S RAPE SPECIFICATION.
WHETHER AFCCA COMMITTED LEGAL ERROR BY FAILING TO CORRECTLY CONSIDER LESSER INCLUDED OFFENSES TO AP-PELLEE’S CHARGED RAPE SPECIFICATION.
WHETHER AFCCA COMMITTED LEGAL ERROR IN THE MANNER IN WHICH IT CONDUCTED ITS FACTUAL AND LEGAL SUFFICIENCY REVIEW BY REFUSING AND FAILING TO CONSIDER ALL THE EVIDENCE PRESENTED TO THE FACT-FINDER AT TRIAL.